Citation Nr: 1736553	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  13-09 489A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for a left eye disorder.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

A-L Evans, Counsel






INTRODUCTION

The Veteran served on active duty from March 1975 to February 1978.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2010 rating decision of the Los Angeles, California, Regional Office (RO) of the Department of Veterans Affairs (VA).

In June 2014, the Veteran requested a hearing before a Veterans Law Judge at her local VA office, but in August 2014, she withdrew her hearing request. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that her claimed left eye disorder was incurred due to medication prescribed at an Air Force medical facility in November 2008.  She seeks entitlement to compensation pursuant to 38 U.S.C.A. § 1151.

A veteran who suffers disability resulting from hospital care or medical or surgical treatment provided by a VA employee or in a VA facility is entitled to compensation for the additional disability "in the same manner as if such additional disability...were service-connected" if the additional disability was not the result of willful misconduct and was proximately caused by "carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of [VA] in furnishing" that treatment or "an event not reasonably foreseeable."  38 U.S.C.A. § 1151(a)(1)(A), (B); 38 C.F.R. § 3.361(a)-(d); Viegas v. Shinseki, 705 F.3d 1374, 1377-78  Fed. Cir. 2013).  The purpose of the statute is to award benefits to those Veterans who were disabled as a result of VA treatment or vocational rehabilitation.  38 U.S.C.A. § 1151(a).

The Board notes that the Veteran's statements regarding the precise nature of her left eye disorder have been inconsistent.  A January 2009 VA medical note shows that the Veteran stated that she had gone blind in her left eye due to iritis.  She stated that she was told that the eye drops she was given by the VA cut off the blood supply to her eye and caused blindness.  She later stated that the eye drops were a sulfa drop prescribed by a non-VA emergency department.  

The medical evidence of record includes a November 2008 emergency treatment note which indicates that the Veteran received treatment for a left eye infection and was prescribed medication.  A May 2009 VA ophthalmology note shows that the Veteran had no light perception acuity on the left side.  A later May 2009 VA medical note indicates that the Veteran reported left eye blindness.  The VA examiner noted that it was unclear whether the blindness was due to an iritis or if it was a psychosomatic symptom.  It was noted that the former May 2009 VA examiner stated that it was unlikely for prescribed medications to have caused an iritis as described by the Veteran.  A June 2012 VA examination report shows that the VA examiner noted that the Veteran's complaints were not consistent with the objective findings or physiologic reality.  It was noted that the Veteran did not respond to a request to move the eyes, but when functioning and not aware of being tested, she had full range of motion in each.  It was also noted that the Veteran claimed that she could not see, but had myopic astigmatism and presbyopia.  No current diagnosis was provided.  In a February 2013 ophthalmology note, the VA examiner stated that it was her opinion that the Veteran was not visually disabled.  

In the Board's April 2015 remand, it was noted that although the medical evidence reflected some doubt concerning the Veteran's subjective symptomatology, there was no medical opinion of record discussing whether there was a causal relationship between her current symptoms and past VA treatment, specifically to include the medications prescribed in November 2008.  Because the evidence of record indicated that the Veteran's left eye disorder may be the result of medication prescribed by VA or some other course of VA treatment, an examination and opinion was necessary prior to adjudicating the claim.  

Upon remand, a request for a VA examination was made in July 2015.  In September 2015, a report of general information showed that a contact at the RO had spoken to the Veteran regarding a canceled VA examination.  It was noted that during that conversation, the Veteran stated that she wanted to withdraw her claim.  The contact at the RO noted that a letter with the withdrawal of appeal form would be sent to the Veteran.  The following day, the letter was issued by the RO to the Veteran and her representative.  No response was received.  Again, in April 2016, a letter with the withdrawal of appeal form was sent to the Veteran and her representative.  In June 2016, a supplemental statement of the case was issued indicating that the Veteran had not responded to the RO regarding the withdrawal of the claim.  The case was then returned to the Board.  

In an August 2017 correspondence, the Veteran's representative noted that Veteran did not return the form to withdraw her appeal after being contacted by the RO in September 2015.  The Veteran's representative indicated that the Veteran had expressed intent to withdraw her appeal due to feelings of exasperation regarding the dispute over her loss of eyesight.  However, the Veteran had subsequently advised her representative that it is not actually her intent to withdraw her appeal and was willing to report for an examination.  The Veteran's representative stated that the Veteran had also informed the VA Community Based Outpatient Clinic in Loma Linda that she had changed her place of residence and was no longer able to travel to that location.  

Given the foregoing, the Board will remand the claim in order to reschedule the examination.  The Veteran is notified that the duty to assist is not a one-way street and if the Veteran wishes help in developing her claim, she cannot passively wait for assistance in those circumstances where she may or should have information that is essential in obtaining putative evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  Further, if VA notifies her of a scheduled examination and she fails to report for such examination without good cause, her claim must be decided on the evidence of record.  See 38 C.F.R. § 3.655(a).

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain relevant VA treatment records since August 2017.  If no relevant records exist, the claim file should be annotated to reflect such.

2.  Then schedule the Veteran for an appropriate VA examination to determine the nature and etiology of her left eye disorder.  All indicated studies, tests, and evaluations should be performed.  The examiner is requested to review all pertinent records associated with the record.

Specifically, the examiner is requested to discuss the nature of the Veteran's current left eye disorder in light of previous reports of left eye blindness, iritis, uveitis, trace cataracts, and any other documented symptoms.  In addition, the examiner should comment on the Veteran's psychiatric history, to include her history of factitious disorder, as well as the medical evidence of record-specifically, the June 2012 VA examination results and February 2013 VA ophthalmology clinic notes-indicating that the subjective symptomatology reported is inconsistent with objective results.

After reviewing the entire record, the examiner should opine as to whether the Veteran's left eye disorder is due to:

(a) carelessness, negligence, lack of proper skill, error in judgment, or other instance of fault on the part of VA prior to and in furnishing hospital care, medical or surgical treatment, or examination; or

(b) an event not reasonably foreseeable.

A complete rationale should accompany each opinion provided and should be based on examination findings, historical records, and medical principles.

3.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
E.I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




